Citation Nr: 1606357	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder (originally claimed as depression).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to dysthymic disorder and adenocarcinoma of the prostate, and to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1968 to March 1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.

The Veteran originally only submitted separate claims for PTSD and depression; however in November 2012, a VA examiner assigned a diagnosis of dysthymic disorder to the Veteran.  Accordingly, the Board has recharacterized the issue of depression as dysthymic disorder (originally claimed as depression) as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a bladder condition due to Agent Orange exposure; hepatitis; manic depression; a skin condition due to Agent Orange exposure; chronic fatigue syndrome secondary to adenocarcinoma of the prostate; and unemployability have been raised by the record in a September 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for hypertension addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's dysthymic disorder has been medically related to his service.

2.  The Veteran does not have a current PTSD diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), nor has he had such a diagnosis at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for dysthymic disorder (originally claimed as depression), have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  PTSD was not incurred in or aggravated by military service.  138 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.10, 3.156(a), 3.159, 3.326(a) (2015).  Regarding dysthymic disorder (originally claimed as depression), the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Regarding PTSD, in a correspondence dated in August 2012 prior to the November 2012 rating decision denying service connection for the above, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service treatment records, personnel records, and post-service treatment records have been secured.  The Veteran reported in August 2012 that he had never received treatment for PTSD.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran was afforded the opportunity to testify before a Veterans Law Judge and declined.  Therefore, the duties to notify and assist have been met.

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Dysthymic Disorder

The first element of service connection is medical evidence of a current disability. The evidence of record includes a diagnosis of dysthymic disorder.  See, e.g., the October 2012 VA examination report.  As such, this element is satisfied.

The second element of service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Veteran competently reports that he experienced feelings of dysthymia and not wanting to reconnect with people since service after he saw injured Vietnamese people and that he was subject to attacks during the Tet Offensive.  See e.g. August 2012 statement.  The Veteran's DD Form 214, Report of Transfer or Discharge, confirms that the Veteran served in Vietnam during the war.  The Board finds that the Veteran's statements are credible in that they are consistent with the circumstances of his service.  Thus, the second element is satisfied. 

The third element of service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran was afforded a VA psychiatric examination in October 2012.  The examiner opined that the Veteran did serve in Vietnam and was exposed to traumatic events; however, he did not have a diagnosis of depression or PTSD, but instead met the criteria for dysthymic disorder, which was most likely caused by or a result of his experiences in Vietnam.  The examiner noted that the Veteran clearly described an onset of dysthymic disorder upon returning for Vietnam.  

The Board finds that the October 2012 VA clinician's opinion is highly probative. The opinion is consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There are no negative nexus opinions that contradict this opinion.  Therefore, the Board finds that all of the requirements for the grant of service connection for dysthymic disorder have been met. 



PTSD

The Veteran contends that he developed PTSD as a result of service in Vietnam.  The requirements for establishing compensation benefits for PTSD are slightly different than a general service connection claim as described above.  Specifically, service connection for PTSD requires: (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see Cohen v. Brown, 10 Vet. App. 128 (1997). 

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45 ,093 (August 4, 2014) (effective August 4, 2014).  Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV.  Id.  However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change.  Id.  As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

Additionally, effective July 13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."

In August 2012, he submitted a statement that he was subjected to a compound attack during the Tet Offensive, and that he went to a morgue and saw Vietnamese women and children who had been killed.  In another August 2012 statement he stated he could "still see" a boy whose feet had been cut off by the Viet Cong and a girls whose face had been mutilated, as well as the smell of dead American bodies at the morgue.  He also stated he was subjected to rockets and mortar fire from Monkey Mountain.

In October 2012, the Veteran was afforded a VA psychiatric examination, in which he repeated these stressors, and added that during the Tet Offensive his compound was attacked and he was given an "M-16" and told to "start shooting away."  The examiner noted these stressors did not fall under the category of fear of hostile military activity.  The examiner also noted that overall, the Veteran did not meet all of the criteria of the DSM-IV for establishing the diagnosis of PTSD, as he did not persistently re-experience traumatic events.  The Veteran reported thinking about Vietnam almost every day but denied recurrent distressing images.  He reported being able to change his thoughts if they were distressing and sometimes even reported having pleasant memories from Vietnam noting that "it really is a beautiful place."  The VA examiner ultimately found that the evidence did not support a diagnosis of PTSD.  Notably, the Veteran's post-service treatment records are also negative for any diagnoses of PTSD.  

In March 2014, the Joint Service Records Research Center (JSRRC) submitted a formal finding of a lack of information required to corroborate the stressors associated with the Veteran's claim for service connection for PTSD noting that the information the Veteran submitted lacked the details necessary to verify his claimed stressors.  Thus, no further examination was required.

In this case, the Veteran's claim falls short due to the lack of verified stressors and current symptoms sufficient to warrant a diagnosis of PTSD for VA compensation purposes.  As to the Veteran's contentions that he has had PTSD since service, the Board acknowledges that the Veteran is competent to testify as to any symptoms he has experienced during and since service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Furthermore, the examiner instead diagnosed the Veteran with dysthymic disorder, which was as likely as not related to service, as described above.  It should be noted that service connection is established for dysthymic disorder in this decision, and that any symptoms the Veteran believes to be due to PTSD would also be contemplated by the rating criteria for dysthymic disorder, as they use the same symptoms for rating purposes.  

As outlined above, no diagnosis of PTSD was rendered in accordance with the DSM-IV, and the October 2012 VA examiner specifically opined that the Veteran did not have an Axis I diagnosis of PTSD.  Thus, the Board concludes that the Veteran does not have a diagnosis of PTSD that meets the regulatory requirements for that disability for VA compensation purposes.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  As the threshold requirement of a current diagnosis of the disability claimed is not met, service connection must be denied for PTSD.

ORDER

Entitlement to service connection for dysthymic disorder (originally claimed as depression) is granted.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

REMAND

The Veteran contends that his hypertension is secondary to his service-connected disabilities of dysthymic disorder and adenocarcinoma of the prostate, as well as due to Agent Orange exposure.  See December 2014 and September 2015 claims.  

The Veteran has not been afforded a VA examination for compensation purposes for his hypertension.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Here, the evidence includes a current diagnosis of hypertension.  Also, the Veteran's service personnel records verify that he served in the Army, during the Vietnam War, in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  The law presumes service connection for many disabilities for Veterans who were so exposed.  See 38 C.F.R. §§ 3.307, 3.309.  However, hypertension is not one of them.  Regardless, the National Academy of Sciences, Institute of Medicine has concluded that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, and so remand is required for an examination and medical opinion.

The Veteran also claims that his hypertension is secondary to his service-connected dysthymic disorder (originally claimed as depression) and adenocarcinoma of the prostate.  Therefore, upon remand, the Veteran must be afforded an examination, to specifically include determining whether his hypertension was caused or aggravated by the service-connected dysthymic disorder or adenocarcinoma of the prostate, or whether it is due to his exposure to Agent Orange.  See McLendon, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service connection pursuant to 38 C.F.R. § 3.310.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer an opinions as to the following:

a. whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is etiologically related to service, to include his exposure to herbicides.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the National Academy of Sciences Institute of Medicine finding that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension (which does not rule out a connection). 

b.  whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's hypertension was caused by his service-connected dysthymic disorder or adenocarcinoma of the prostate. 

c.  whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's hypertension has been aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected dysthymic disorder or adenocarcinoma of the prostate. 

If the examiner determines that the hypertension is aggravated by the dysthymic disorder or adenocarcinoma of the prostate, the examiner should report the baseline level of severity of the hypertension prior to the onset of aggravation.  If some of the increase in severity of the hypertension is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


